Citation Nr: 0700550	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Eligibility for Dependent and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for cause of the veteran's death 
and DIC benefits under 38 U.S.C.A. § 1318.  The RO issued a 
notice of the decision in September 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) in February 2004.  
Subsequently, in September 2004, the RO issued another 
decision, which continued to deny the appellant's claims, and 
provided a notice of that decision.  The appellant again 
timely filed an NOD in October 2004 and thereafter in January 
2005 the RO provided a Statement of the Case (SOC).  In March 
2005 the appellant timely filed a substantive appeal, and in 
April 2005, August 2005 and April 2006 the RO issued 
Supplemental Statements of the Case (SSOCs).

The appellant initially had requested a Travel Board hearing, 
but subsequently withdrew that request in April 2005.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran was service connected for a bilateral knee 
disability during his lifetime and total disability based 
on individual unemployability from April 1997.

3.	The veteran died on June [redacted], 2003.

4.	The veteran's death certificate indicates that he died of 
myocardial infraction (immediate cause) and lists no 
secondary or underlying causes of death.  

5.	There is no medical evidence of cardiovascular disease, to 
include heart disease during service or for many years 
thereafter, nor is there competent evidence of a nexus 
between the veteran's fatal myocardial infraction and any 
incident of service.


CONCLUSIONS OF LAW

1.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

2.	The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 (West 2002) are not met.  38 C.F.R. § 3.22 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 and May 2004 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2003 and May 2004 letters from the RO satisfy these 
mandates.  Both letters informed the appellant about the type 
of evidence needed to support her claim for DIC benefits, 
namely, proof that the veteran: (1) died while on active 
duty; or (2) died from a service-related injury or disease; 
or (3) died from a non service-related injury or disease and 
was receiving or was entitled to receive VA compensation for 
service-connected disability that was rated as totally 
disabling (a) for at least 10 years immediately before death; 
or (b) since the veteran's release from active duty and for 
at least 5 years immediately preceding death; or (c) for at 
least one year before death if the veteran was a former 
prisoner of war who died after September 30, 1999.   They 
also apprised her that she should provide medical evidence 
demonstrating that the ailment that contributed to the 
veteran's death was caused by an injury or disease that began 
during his active service.  These correspondences clearly 
disclosed VA's duty to obtain certain evidence for the 
appellant, such as medical records, employment records and 
records held by any Federal agency, as well as its obligation 
to make reasonable efforts to attain private records, 
provided the appellant gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  The May 2004 letter additionally 
apprised the appellant that VA would obtain a medical opinion 
if the RO determined such to be necessary to make a decision 
on the claims, and it also specifically asked the appellant 
to provide VA with any additional information or evidence in 
her possession.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate the claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant 
received notice of what type of information and evidence was 
needed to substantiate the claims in the July 2003 and May 
2004 letters, but she did not receive notification about the 
type of evidence necessary to establish a rating or effective 
date for the rating.  Despite the inadequate notice provided 
on these two elements, the Board finds no prejudice to her in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against her claims renders moot any question 
about potential ratings and effective dates.  The RO further 
cured this defect by issuing proper Dingess notice in a July 
2006 correspondence.        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of notice to the appellant prior to the 
August 2003 RO decision that is the subject of this appeal in 
its July 2003 letter.  For the notice it failed to provide 
prior to that decision in the May 2004 letter, the Board 
determines that the RO cured this defect by providing 
complete VCAA notice together with readjudication of the 
claims, as demonstrated by the April 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The appellant 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, and the Board finds that the 
medical evidence of record is sufficient to render the 
instant decision.  As explained in more detail below, the 
veteran died of a myocardial infarction and there is no 
medical evidence of any type of cardiovascular disease during 
service or for decades thereafter, nor is there any competent 
opinion that suggests a nexus between the veteran's fatal 
heart attack and service.  VA thus has no further duty to 
provide a medical opinion with respect to the cause of the 
veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include such heart-related disorders such as 
cardiovascular-renal disease, hypertension, organic heart 
disease and myocarditis, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).


b. DIC Benefits
38 U.S.C. § 1318 sets forth the provisions that award 
benefits to survivors of certain veterans rated totally 
disabled at the time of death.  See 38 U.S.C.A. § 1318.  
Specifically, it provides that the Secretary shall pay 
benefits to the surviving spouse of the deceased veteran who 
(a) dies not as the result of his own willful misconduct; and 
(b) was in receipt of or entitled to receive compensation at 
the time of death for a service connected disability rated 
totally disabling if: (i) the disability was continuously 
rated totally disabling for a period of 10 years or more 
immediately preceding death; or (ii) the disability was 
continuously rated totally disabling for a period of not less 
that 5 years from the date of such veteran's discharge or 
other release from active duty; or (iii) the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999 and satisfied other requirements.  38 U.S.C.A. § 
1318(a), (b).

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  




III. Analysis

a. Factual Background
A July 1945 service medical record (SMR) conveys that the 
veteran's heart was not enlarged, that he had no heart 
murmurs and that he had a regular sinus rhythm.  A November 
1945 radiological report indicates that the veteran's heart 
and lungs were essentially negative.  

An August 1947 VA X-ray record indicates that the veteran's 
heart shadow appeared normal.  

During his lifetime, the veteran was service connected for 
bilateral knee disabilities for which he received multiple 
different ratings at different times, to include temporary 
100 percent evaluations.  By an August 1950 rating decision, 
the veteran was service connected for osteochondritis 
dissecans, left knee, mild and evaluated at 20 percent from 
April 1946 to August 1947, 30 percent from August 1947 to 
October 1950 and 10 percent from October 1950.  The veteran 
also was service connected for total knee replacement, left, 
with traumatic arthritis at 10 percent from October 1950, 20 
percent from June 1979, 100 percent from October 1985, 30 
percent from January 1987, 100 percent from July 1996 and 30 
percent from December 1996.  For his service connected total 
knee replacement, right, with traumatic arthritis, he 
received a 20 percent evaluation from June 1979, 30 percent 
evaluation from September 1986, 100 percent from May 1991 and 
60 percent from July 1992.  These disabilities combined to a 
10 percent rating from October 1950, 40 percent from June 
1979, 100 percent from October 1985, a 60 percent evaluation 
from January 1987, 100 percent from May 1991, 80 percent from 
July 1992, 100 percent from July 1996 and 80 percent from 
December 1996.  Additionally, the veteran received total 
disability based on individual unemployability from April 18, 
1997.  

A VA medical report dated April 1984 indicates that the 
veteran was admitted to the hospital with complaints of chest 
pain, which the physician diagnosed as myocardial infraction 
as evidenced by elevated enzymes and electrocardiographic 
changes.  

A VA medical record dated November 1985 contains diagnoses of 
status post myocardial infraction April 1984 and 
hypercholesterolemia.  A May 1987 VA medical examination 
report similarly indicates that the veteran had a history of 
myocardial infraction in 1984 and elevated cholesterol 
levels.  The May 1987 VA physician diagnosed the veteran with 
arteriosclerotic heart disease, history of acute myocardial 
infraction April 1984 with moderately compromised cardiac 
status and present good prognosis as well as hyperlipidemia.    

A September 1997 VA medical report indicates that the veteran 
had a history of myocardial infraction and coronary artery 
disease diagnosed in 1984.  After a physical examination, the 
physician diagnosed the veteran with arteriosclerotic heart 
disease with hypertension, myocardial infraction in 1984, no 
anginal symptoms.  He noted that the veteran's cardiac status 
at present and prognosis were good.   

A February 2001 VA medical report indicates that the veteran 
had hypertension and hypercholesterolemia for which he took 
medications.  This record reflected a past medical history of 
coronary artery disease status post myocardial infraction in 
1984.  An April 2002 VA medical note similarly conveys that 
the veteran had hypertension and coronary artery disease.  

VA medical reports, dated the day prior to the veteran's 
death, disclose that the veteran had normal breathing sounds, 
clear lungs to auscultation and percussion and had no chest 
pain, shortness of breath, cough or fever.  The veteran had 
no heart gallop, rub or murmur.   A private medical record by 
Dr. R.J.P. (initials used to protect privacy) also dated June 
[redacted], 2003, indicates that the veteran had a large area of 
cellulitis of the left leg with tenderness and erythema, 
weeping and crusting.   

A VA radiology report, dated the day of the veteran's death, 
indicates that the veteran had shortness of breath.  The X-
ray revealed that the veteran's cardiac silhouette fell 
within normal limits, although there was some 
indistinctiveness of the pulmonary vasculature, peribronchial 
cuffing, and hazy, strandy bilateral basilar opacities, which 
suggested a volume overload or mild acute cardiac 
decompensation versus congestive heart failure.  A 
superimposed bilateral predominantly basilar pneumonitis 
could not be excluded.    

A June 2003 post-death private medical report by Dr. W.C. 
describes that the veteran had received treatment for 
cellulitis of the left leg immediately prior to his death.  
During this time, the veteran's blood pressure had dropped, 
and an electrocardiogram and enzyme studies tended to 
indicate the existence of an acute  myocardial infraction.  
Dr. W.C. offered a final diagnosis of acute anterolateral 
myocardial infraction and caused of death a respiratory 
failure secondary to this disease.  A hand-written note on 
this report by the appellant states that the veteran's knee 
was dripping fluid from an injection and that Dr. W.C. stated 
that all of the poison infection went into the veteran's 
lungs, liver and into his heart, which caused his heart 
attack.     

A letter received March 2004 from the veteran's private 
physician, Dr. W.C., indicates that the veteran arrived at 
the emergency room on June [redacted], 2003, for severe knee and leg 
pain.

In June 2004 the appellant offered a statement in support of 
her claims, where she indicated that the veteran's knee and 
leg disabilities had poisoned his body and chest, which 
thereafter caused the heart attack from which he died.  She 
reiterated similar points in her May 2004 DIC claim, October 
2004 NOD, November 2004 correspondence, March 2005 Statement 
in Support of Claim and a May 2005 letter.  

The appellant attached to her March 2005 correspondence 
copies of information about cellulitis, apparently printed 
from the Internet.  These documents indicated that this 
disorder, caused by a bacterial infection, most often affects 
the legs and, at times, could lead to serious complications, 
including life-threatening results, if not treated with 
antibiotics.     

In a letter by the veteran's private physician, Dr. W.C., 
received April 2005, he indicated that the veteran was 
admitted to the hospital on June [redacted], 2003 and subsequently 
expired.  Dr. W.C. additionally stated that at the time of 
this admission, the veteran had cellulitis of the right leg, 
which may have been secondary to a longstanding stasis 
dermatitis.  

In an October 2006 correspondence, the appellant, through her 
accredited representative, indicated her belief that the 
veteran's chronic knee problems over the years and the 
cellulitis infection were contributory factors in his death.    

b. Discussion
The Board determines that the evidence preponderates against 
the appellant's cause of death claim.  Specifically, while 
the veteran was service connected for bilateral knee 
disabilities during his lifetime, he was at no time service 
connected for a cardiovascular disease, to include his death-
causing myocardial infraction or heart attack.  The veteran's 
SMRs do not reflect any findings relating to heart disease.  
Moreover, while the record reflects that the veteran had a 
myocardial infraction in 1984, this occurred almost 40 years 
after his discharge from service, which falls well outside 
the applicable presumptive period for such a disability.  
There is no medical evidence or competent opinion that 
suggests a nexus between the veteran's fatal heart disease 
and any incident of service.  

With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. 

The Board also acknowledges the appellant's contentions about 
the cause of the veteran's death, to include her hand-written 
note on a June 2003 medical record that the veteran's knee 
was dripping fluid from an injection and that Dr. W.C. stated 
that all of the poison infection went into the veteran's 
lungs, liver and into his heart, which caused his heart 
attack.  Aside from the fact that "the connection between 
what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable." 
(see Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995)), such does not alter the fact 
of the absence of any relevant medical evidence indicative of 
heart disease until almost 40 years post-service, which 
weighs heavily against the claim.  Further, as a layperson, 
the appellant is not competent to provide a medical opinion 
about the etiology of her husband's heart disease.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996)y; Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  That is, while the appellant 
is certainly competent to describe symptoms that she observed 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether any 
etiological relationship exists between the myocardial 
infraction that led to his death and his active service or 
his service-connected bilateral knee disability.  As a 
result, her own assertions are not probative to the critical 
issue in this case of what caused the veteran's death.           

With respect to the documents submitted by the appellant 
discussing the nature, symptoms and potential life 
threatening consequences of untreated cellulitis, the Board 
finds that these papers do not support the appellant's claim.  
The medical evidence of record clearly does not attribute the 
cause of the veteran's death to cellulitis, but attributes 
his death to myocardial infraction.  While medical articles 
or treatises "can provide important support when combined 
with an opinion of a medical professional," Mattern v. West, 
12 Vet. App. 222, 228 (1999) (emphasis added); accord Sacks 
v. West, 11 Vet. App. 314, 317 (1998), the text evidence 
submitted by the appellant was not accompanied by any such 
supportive medical opinion from a medical professional.  
Therefore, this evidence is not probative to the instant 
matter.   

DIC Benefits
With respect to DIC benefits under 38 U.S.C.A. § 1318, the 
evidence of record does not demonstrate that the veteran was 
ever a POW or received a total disability rating for a period 
of 10 consecutive years immediately prior to his death or for 
at least 5 years immediately following his discharge from 
service.  Accordingly, the appellant cannot satisfy the 
requirements of 38 U.S.C.A. § 1318, and therefore, this claim 
for DIC benefits must be denied.        


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  





ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits, under 38 U.S.C.A. § 1318, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


